           Case 1:17-cr-01105-JCH Document 152 Filed 05/30/19 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                                )
                                                         )
                          Plaintiff,                     )      Case No. 17-CR-1105 JH
                                                         )
vs.                                                      )
                                                         )
TYRONE CORIZ,                                            )
                                                         )
                          Defendant.                     )
                                                         )

                   DEFENDANT’S OPPOSED MOTION TO EXTEND TIME
                      IN WHICH TO FILE A POST-TRIAL MOTION

         COMES NOW the Defendant, Tyrone Coriz, by and through undersigned counsel

Assistant Federal Public Defender Mallory Gagan, and moves the Court for an extension of time

in which to file a post-trial motion and as grounds, counsel states:

      1. On May 22, 2019, Mr. Coriz was convicted of both counts of the Superseding Indictment

following a jury trial.

      2. Counsel wishes to file post-trial motions on Mr. Coriz’s behalf. Under Rules 29 and 33, a

post-trial motion is due within 14 days of the jury verdict. Fed. R. Crim. P. 29(c) and 33.

      3. In order to properly address the issues, it is necessary to review the trial transcripts and

reference the official record.

      4. Counsel is in the process of determining when transcripts can be reasonably completed,

through consultation with the Court Reporter. Counsel can state that general practice is Court

Reporters have 30 days from the ordering of transcripts in which to complete them, but

transcripts are often completed prior to the 30-day allotment.

                                                                                                        1
         Case 1:17-cr-01105-JCH Document 152 Filed 05/30/19 Page 2 of 2



    5. Thus, counsel requests twenty days following the receipt of the transcripts in which to

prepare the post-trial motion.

    6. Under Rule 45 of the Federal Rules of Criminal Procedure, the Court may extend a

deadline on a party’s motion for good cause. Fed. R. Crim. P. 45(b).

    7. Mr. Coriz has shown that good cause exists because the transcripts cannot reasonably be

completed and consulted prior to 14 days following the jury’s verdict in this case. Transcripts of

the trial will assist the parties in preparing and responding to a post-trial motion, and assist the

Court in evaluating the motion.

    8. Senior United States District Judge James A. Parker recently granted a similar request for

an extension of time in which to file a post-trial motion in United States v. Jesus Francisco-

Fernandez, No. 17-CR-3237-JAP. See attached Def. Exh. A - Order.

    9. The government is opposed to this request to extend time for a post-trial motion.

        WHEREFORE, Mr. Coriz respectfully requests that this Court extend the 14-day time

limit for filing a post-trial motion until twenty days following receipt of the trial transcript.



                                                Respectfully Submitted,
                                             FEDERAL PUBLIC DEFENDER
                                             111 Lomas NW, Suite 501
                                      Albuquerque, NM 87102
                                             (505) 346-2489

                                                Electronically filed May 30, 2019
                                                /s/ Mallory Gagan
                                                Assistant Federal Public Defender




                                                                                                       2
